 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   EDUARDO SALAZAR,                                   No. 2:18-cv-00762-TLN-KJN PS
12                      Plaintiff,
13          v.                                          ORDER AND
14   QUALITY LOAN SERVICE CORP, et al.,                 FINDINGS AND RECOMMENDATIONS
15                      Defendants.
16

17          Presently pending before the court are motions to dismiss by defendants Wells Fargo

18   Bank, N.A. and First Priority Financial, Inc., which were noticed for hearing on June 6, 2019.

19   (ECF Nos. 21, 23, 24.) Plaintiff, who proceeds without counsel, initially failed to file a written

20   opposition or statement of non-opposition to the motion in accordance with Local Rule 230(c).

21   Nevertheless, in light of plaintiff’s pro se status and the court’s desire to resolve the action on the

22   merits, the court continued the hearing on defendants’ motion and provided plaintiff with an

23   additional opportunity to file an opposition to the motion no later than June 27, 2010. (ECF No.

24   30.) The court’s order specifically cautioned that “[f]ailure to timely file an opposition or

25   statement of non-opposition to each motion to dismiss may result in the imposition of sanctions,

26   including dismissal of the action with prejudice pursuant to Federal Rule of Civil Procedure

27   41(b).” (Id.) The new deadline for filing an opposition has passed, and plaintiff again failed to

28   oppose the motion. For the reasons discussed below, dismissal is warranted at this juncture.
                                                        1
 1          Eastern District Local Rule 110 provides that “[f]ailure of counsel or of a party to comply

 2   with these Rules or with any order of the Court may be grounds for imposition by the Court of

 3   any and all sanctions authorized by statute or Rule or within the inherent power of the Court.”

 4   Moreover, Eastern District Local Rule 183(a) provides, in part:

 5                  Any individual representing himself or herself without an attorney
                    is bound by the Federal Rules of Civil or Criminal Procedure, these
 6                  Rules, and all other applicable law. All obligations placed on
                    “counsel” by these Rules apply to individuals appearing in propria
 7                  persona. Failure to comply therewith may be ground for dismissal,
                    judgment by default, or any other sanction appropriate under these
 8                  Rules.
 9   See also King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) (“Pro se litigants must follow the

10   same rules of procedure that govern other litigants”) (overruled on other grounds). A district

11   court may impose sanctions, including involuntary dismissal of a plaintiff’s case pursuant to

12   Federal Rule of Civil Procedure 41(b), where that plaintiff fails to prosecute his or her case or

13   fails to comply with the court’s orders, the Federal Rules of Civil Procedure, or the court’s local

14   rules. See Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991) (recognizing that a court “may act

15   sua sponte to dismiss a suit for failure to prosecute”); Hells Canyon Preservation Council v. U.S.

16   Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (stating that courts may dismiss an action

17   pursuant to Federal Rule of Civil Procedure 41(b) sua sponte for a plaintiff’s failure to prosecute

18   or comply with the rules of civil procedure or the court’s orders); Ghazali v. Moran, 46 F.3d 52,

19   53 (9th Cir. 1995) (per curiam) (“Failure to follow a district court’s local rules is a proper ground

20   for dismissal”); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (“Pursuant to Federal
21   Rule of Civil Procedure 41(b), the district court may dismiss an action for failure to comply with

22   any order of the court”); Thompson v. Housing Auth. of City of L.A., 782 F.2d 829, 831 (9th Cir.

23   1986) (per curiam) (stating that district courts have inherent power to control their dockets and

24   may impose sanctions including dismissal or default).

25          A court must weigh five factors in determining whether to dismiss a case for failure to

26   prosecute, failure to comply with a court order, or failure to comply with a district court’s local
27   rules. See, e.g., Ferdik, 963 F.2d at 1260. Specifically, the court must consider:

28   ////
                                                       2
 1                   (1) the public’s interest in expeditious resolution of litigation; (2)
                     the court’s need to manage its docket; (3) the risk of prejudice to
 2                   the defendants; (4) the public policy favoring disposition of cases
                     on their merits; and (5) the availability of less drastic alternatives.
 3

 4   Id. at 1260-61; accord Pagtalunan v. Galaza, 291 F.3d 639, 642-43 (9th Cir. 2002); Ghazali, 46

 5   F.3d at 53. The Ninth Circuit Court of Appeals has stated that “[t]hese factors are not a series of

 6   conditions precedent before the judge can do anything, but a way for a district judge to think

 7   about what to do.” In re Phenylpropanolamine (PPA) Prods. Liab. Litig., 460 F.3d 1217, 1226

 8   (9th Cir. 2006).

 9            Here, the first two Ferdik factors strongly support dismissal. Plaintiff’s repeated failure to

10   oppose the pending motion to dismiss strongly suggests that plaintiff is not interested in seriously

11   prosecuting the action, or at least does not take his obligations to the court and other parties

12   seriously. Indeed, plaintiff has not even requested an extension of time on any articulated basis,

13   let alone shown good cause for a further extension of time to comply with the court’s orders. In

14   fact, after attorneys for plaintiff withdrew in March of 2019, plaintiff has been incommunicado,

15   and all mail sent by the court to him has been returned as undeliverable. 1 Any further time spent

16   by the court on this case will consume scarce judicial resources and take away from other active

17   cases.

18            The third Ferdik factor, prejudice to a defendant, also favors dismissal. Plaintiff has now

19   twice failed to oppose defendants’ motions to dismiss, and at a minimum, defendants have been

20   prevented from attempting to resolve this case on the merits by plaintiff’s unreasonable delay in

21   prosecuting this action.

22            The fifth Ferdik factor, which considers the availability of less drastic measures, also

23   supports dismissal of this action. As noted above, the court has actually pursued remedies that

24   are less drastic than dismissal. The court sua sponte granted plaintiff an additional opportunity to

25   1
       It is plaintiff’s duty to keep the court informed of their current address, and service of the court’s
26   orders at the address on record was effective absent the filing of a notice of change of address. In
     relevant part, Local Rule 182(f) provides: “Each appearing attorney and pro se party is under a
27   continuing duty to notify the Clerk and all other parties of any change of address or telephone
     number of the attorney or the pro se party. Absent such notice, service of documents at the prior
28   address of the attorney or pro se party shall be fully effective.”
                                                         3
 1   oppose the motion to dismiss and warned plaintiff about the potential consequences for failure to

 2   comply with the court’s orders. Additionally, the court finds no suitable alternative to

 3   recommending dismissal of the action. In light of plaintiff’s repeated failure to respond to

 4   defendants’ motion, despite the court’s explicit orders, the court has little confidence that plaintiff

 5   would pay monetary sanctions if they were imposed in lieu of dismissal. Based on the limited

 6   record before the court at this stage of the proceedings, the court also cannot properly fashion any

 7   issue or evidentiary sanctions.

 8          The court recognizes the importance of giving due weight to the fourth Ferdik factor,

 9   which addresses the public policy favoring disposition of cases on the merits. However, the

10   fourth Ferdik factor is outweighed by the other Ferdik factors. Indeed, it is plaintiff’s own failure

11   to comply with court orders that precludes a disposition on the merits.

12          Therefore, after carefully evaluating and weighing the Ferdik factors, the court concludes

13   that dismissal is appropriate.

14          Accordingly, IT IS HEREBY RECOMMENDED that:

15          1. The entire action be dismissed pursuant to Federal Rule of Civil Procedure 41(b);

16          2. The pending motions to dismiss (ECF Nos. 24 and 26) be denied as moot; and

17          3. The Clerk of Court be directed to close this case.

18          In light of the foregoing recommendations, IT IS ALSO HEREBY ORDERED that:

19          1. The July 11, 2019 hearing on the motion to dismiss is VACATED;

20          2. Defendants’ request for a telephonic appearance (ECF Nos. 33 and 34) are denied as
21               moot; and

22          3. All pleading, discovery, and motion practice in this action are stayed pending

23   resolution of these findings and recommendations. With the exception of objections to the

24   findings and recommendations and non-frivolous motions for emergency relief, the court will not

25   entertain or respond to further motions or filings until the findings and recommendations are

26   resolved.
27          These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)
                                                       4
 1   days after being served with these findings and recommendations, any party may file written

 2   objections with the court and serve a copy on all parties. Such a document should be captioned

 3   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections

 4   shall be served on all parties and filed with the court within fourteen (14) days after service of the

 5   objections. The parties are advised that failure to file objections within the specified time may

 6   waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th

 7   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

 8           IT IS SO ORDERED AND RECOMMENDED.

 9   Dated: July 2, 2019

10

11

12
     salaz.762
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       5
